Filed 9/28/21 P. v. Duggan CA3
Opinion following transfer from Supreme Court.
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                         (Butte)
                                                            ----



 THE PEOPLE,

                    Plaintiff and Respondent,                                                  C079809

           v.                                                                     (Super. Ct. No. CM041015)

 ROBERT DUANE DUGGAN,                                                             OPINION ON TRANSFER

                    Defendant and Appellant.



         Defendant Robert Duane Duggan forced his way into Robert Bledsoe’s apartment
and shot him 10 times with a semiautomatic handgun, including once in the right eye.
Bledsoe survived the attempt on his life, but lost his eye. Defendant was convicted by
jury of attempted murder, mayhem, possession of a firearm by a convicted felon, and
possession of cocaine. With respect to the first two counts, the jury also found defendant
personally and intentionally discharged a firearm causing great bodily injury. In a
bifurcated proceeding, the trial court found true an allegation defendant served a prior



                                                             1
prison term for a 2007 grand theft conviction. Defendant was sentenced to serve an
aggregate indeterminate term of 32 years to life consecutive to an aggregate determinate
term of 4 years.
       On appeal, defendant contends: (1) his trial counsel provided constitutionally
deficient assistance by failing to consult with and retain an expert in blood spatter
analysis or accident reconstruction; (2) the trial court prejudicially erred and violated his
federal constitutional rights by instructing the jury to consider the level of certainty with
which an eyewitness made an identification in evaluating the accuracy of that
identification; (3) various sentencing errors occurred; (4) we must remand the matter for
a new sentencing hearing because Senate Bill No. 620 (2017-2018 Reg. Sess.) (Senate
Bill 620), which became effective January 1, 2018, and gives the trial court discretion to
strike a firearm enhancement in the interest of justice, applies retroactively to cases not
yet final on appeal; and (5) we must also strike defendant’s one-year prior prison term
enhancement because Senate Bill No. 136 (2019-2020 Reg. Sess.) (Senate Bill 136),
effective January 1, 2020, also applies retroactively to cases not yet final on appeal and
eliminates this enhancement for defendant’s prior crime.
       We shall affirm defendant’s convictions, strike his prior prison term enhancement,
and remand the matter for resentencing. With respect to the convictions, we conclude
defendant’s ineffective assistance claim is not cognizable on appeal. With respect to
defendant’s challenge to CALCRIM No. 315’s inclusion of certainty as a factor to be
used in evaluating the accuracy of an identification, we initially rejected that challenge as
having previously been rejected by our Supreme Court. After our initial opinion was
filed, our Supreme Court granted review and thereafter decided People v. Lemcke (2021)
11 Cal.5th 644 (Lemcke), “acknowledg[ing] the current version of the instruction might
confuse jurors about the relationship between confidence and accuracy” of an




                                              2
identification. (Id. at p. 666.) The court then transferred the matter back to this court
with directions to vacate our initial opinion and reconsider the cause in light of Lemcke.
Having done so, we conclude defendant was not prejudiced by the instruction and his
federal constitutional rights were not violated.
       With respect to sentencing, we conclude the matter must be remanded to the trial
court for resentencing. However, while we also conclude Senate Bill 620 applies
retroactively to defendant’s case, we decline to remand for an exercise of discretion
regarding the firearm enhancement because the trial court indicated it would not have
stricken that enhancement had it possessed such discretion at the time it was imposed.
Finally, retroactive application of Senate Bill 136 requires defendant’s prior prison term
enhancement be stricken.
                                          FACTS
       At about 3:00 a.m. on April 12, 2014, Bledsoe was sleeping on his couch when he
awoke to the sound of someone trying to open his front door. When he got up and
opened the door, defendant was standing there, wearing a dark hooded sweatshirt and
dark gloves, and holding a semiautomatic handgun. Bledsoe knew defendant as, “Young
Rob,” having met him through friends, but did not know him very well. As Bledsoe
explained, “he was just someone that was along with other people” at various “party-
type” and “get-together-type situations.” When Bledsoe saw the gun, he tried to close the
door, but defendant used his foot to prevent the door from closing. While pushing
against the door, Bledsoe asked what defendant wanted. Defendant said Bledsoe owed
him money, which was not true.
       Defendant then forced his way into Bledsoe’s apartment. While Bledsoe was not
certain, he believed defendant shot him through the door in order to gain entry into the
apartment. Bledsoe believed this because he weighed 360 pounds at this point in his life,




                                              3
whereas defendant was a much smaller man and would not have been able to overpower
him otherwise. Once inside, a physical altercation ensued between the front door and the
kitchen. As Bledsoe explained: “When he came in, we kind of tussled, and I remember
grabbing him -- or grabbing his arms as he was coming in and then from that point, I
remember a lot of gunfire, flashes, the smell of gun smoke, and feeling this, like, heat, . . .
it was just like a hard hit and then I felt real warm.” Multiple rounds hit Bledsoe in the
chest, his left leg, and left arm. One round hit him in the shoulder and another hit him in
his right eye. At some point during the barrage of bullets, Bledsoe fell face down onto
the kitchen floor. He reached up to use the counter to try to pull himself to his feet, but
was unable to move his legs. Defendant then fired a final round into Bledsoe’s back
before leaving the apartment.
       Bledsoe managed to crawl out of his front door and call out for help. One of his
neighbors, who heard the gunshots and subsequent cries for help, told her daughter to call
911 and then came outside to find Bledsoe on his front porch. He was covered in blood
and “one of his eyes was hanging out” of its socket. The neighbor also flagged down a
passing car and told the driver someone had been shot and to call 911. The neighbor then
ran back to Bledsoe and tried to calm him down while they waited for the ambulance.
       Police and emergency medical personnel arrived a short time later. One of the
responding officers, who accompanied Bledsoe to the hospital in the ambulance, asked
Bledsoe if he knew who shot him. Bledsoe identified the shooter as, “Young Rob,”
someone he knew “from around the area.” After determining defendant lived in the area
and went by that name, a photographic lineup including defendant’s photo was prepared
and administered at the hospital. Bledsoe identified defendant as the shooter in that
lineup. Defendant was arrested in his car in front of his house about 45 minutes after the
shooting. He had in his possession a useable amount of cocaine.




                                              4
       The following evidence corroborates Bledsoe’s identification of defendant as the
shooter. Bledsoe was shot with 9-millimeter rounds. While the weapon used to shoot
him was not recovered, a video on defendant’s cell phone, taken five days before the
shooting, showed defendant firing a Springfield XD 9-millimeter semiautomatic handgun
in a field. Ten rounds were fired in the video. When the video was recorded, the cell
phone’s GPS locator was activated. A detective went to those GPS coordinates, which
corresponded to the field depicted in the video, and recovered ten 9-millimeter shell
casings. A forensic analysis of the shell casings recovered from the field and those
recovered from Bledsoe’s apartment indicated both sets of casings were fired from the
same gun.1
       We recite the evidence adduced during the defense case in the discussion portion
of the opinion, to which we now turn.
                                       DISCUSSION
                                              I
                            Ineffective Assistance of Counsel
       Defendant contends his trial counsel provided constitutionally deficient assistance
by failing to consult with and retain an expert in blood spatter analysis or accident
reconstruction, asserting this expert would have concluded and testified defendant would
likely have had blood on him and been injured in the struggle with Bledsoe. This
contention is not cognizable on appeal.




1       A cell tower analysis of defendant’s cell phone also revealed that phone was in the
general vicinity of Bledsoe’s apartment from 2:05 a.m. until 2:25 a.m., less than an hour
before the shooting, then connected to a tower slightly farther away from that apartment
until 2:36 a.m., at which point the cell phone stopped all activity until 3:30 a.m., about 30
minutes after the shooting.


                                              5
                                             A.
                                  Additional Background
       The defense case consisted of evidence that defendant did not have any blood on
him when he was arrested following the shooting, no bloody clothing was recovered from
his house, there was no blood in his car, the only apparent injury to defendant was “slight
redness to his left forearm,” and no gunshot residue testing was performed. The defense
also adduced evidence that Bledsoe’s apartment was near California State University,
Chico, and the area would have been busy with nightlife between the hours of 11:30 p.m.
and 2:30 a.m. the night of the shooting. From this, defense counsel argued there was a
reasonable doubt about defendant’s identity as the shooter, especially in light of the
violent altercation Bledsoe described and the substantial amount of blood found in his
apartment. However, as mentioned, the shooting occurred at about 3:00 a.m. and
defendant was not arrested in front of his house until about 3:45 a.m. The prosecution
also established it would have taken only “7-10 minutes” for defendant to drive home
from Bledsoe’s apartment, and argued during closing argument that defendant therefore
“would have had time to shower, change his clothes, get rid of his clothes” before he was
taken into custody.
                                             B.
                                          Analysis
       A criminal defendant has the right to the assistance of counsel under both the Sixth
Amendment to the United States Constitution and article I, section 15, of the California
Constitution. (People v. Ledesma (1987) 43 Cal.3d 171, 215.) This right “entitles the
defendant not to some bare assistance but rather to effective assistance. [Citations.]
Specifically, it entitles him [or her] to ‘the reasonably competent assistance of an attorney
acting as his [or her] diligent conscientious advocate.’ [Citations.]” (Ibid.) The burden




                                             6
of proving a claim of ineffective assistance of counsel is squarely upon the defendant.
(People v. Camden (1976) 16 Cal.3d 808, 816.) “ ‘In order to demonstrate ineffective
assistance of counsel, a defendant must first show counsel’s performance was “deficient”
because his [or her] “representation fell below an objective standard of reasonableness
. . . under prevailing professional norms.” [Citations.] Second, he [or she] must also
show prejudice flowing from counsel’s performance or lack thereof. [Citation.]
Prejudice is shown when there is a “reasonable probability that, but for counsel’s
unprofessional errors, the result of the proceeding would have been different. A
reasonable probability is a probability sufficient to undermine confidence in the
outcome.” ’ ” (In re Harris (1993) 5 Cal.4th 813, 832-833, disapproved on another point
in Shalabi v. City of Fontana (2021) 11 Cal.5th 842, 855; Strickland v. Washington
(1984) 466 U.S. 668, 687 [80 L.Ed.2d 674, 693].)
       Defendant’s claim of ineffective assistance of counsel is not cognizable on direct
appeal because the record does not reveal the reason for the absence of expert testimony
regarding blood spatter analysis or accident reconstruction. Defendant asserts his trial
counsel failed to consult such experts, assumes their opinion would have been helpful to
his defense if consulted, and argues the failure to consult and retain experts to testify for
the defense amounted to constitutionally deficient performance. However, the record is
silent as to whether or not defense counsel consulted any experts, and if not, the reasons
for failing to do so, or if so, the reasons for deciding not to call them to testify. “ ‘If the
record on appeal sheds no light on why counsel acted or failed to act in the manner
challenged, an appellate claim of ineffective assistance of counsel must be rejected unless
counsel was asked for an explanation and failed to provide one, or there simply could be
no satisfactory explanation. (People v. Mendoza Tello (1997) 15 Cal.4th 264, 266.)
Otherwise, the claim is more appropriately raised in a petition for writ of habeas corpus.




                                                7
[Citation.]’ [Citations.]” (People v. Carter (2005) 36 Cal.4th 1114, 1189.) Here, we
simply do not know whether or not defense counsel consulted such experts. And a
potentially satisfactory explanation for failing to call experts to testify is that their
testimony would not have been particularly helpful. Indeed, defense counsel might have
known the prosecution would be arguing defendant likely had blood on him when he left
Bledsoe’s apartment and had time to shower, change clothes, and get rid of the bloody
clothes before being arrested.
       We must therefore reject defendant’s ineffective assistance claim.
                                               II
                                      Instructional Error
       Defendant also claims the trial court prejudicially erred and violated his federal
constitutional rights by instructing the jury with a portion of CALCRIM No. 315, telling
the jury to consider the level of certainty with which an eyewitness made an identification
in evaluating the accuracy of that identification.2 Defendant did not object to this



2       As delivered to the jury in this case, CALCRIM No. 315 provides: “You have
heard eyewitness testimony identifying the defendant. As with any other witness, you
must decide whether an eyewitness gave truthful and accurate testimony. In evaluating
identification testimony, consider the following questions: Did the witness know or have
contact with the defendant before the event? How well could the witness see the
perpetrator? What were the circumstances affecting the witness’s ability to observe, such
as, lighting, weather conditions, obstructions, distance and duration of observation[?] [¶]
How closely was the witness paying attention[?] Was the witness under stress when he
or she made the observation? Did the witness give a description, and how does that
description compare to the defendant? How much time passed between the event and the
time when the witness identified the defendant[?] [¶] Was the witness asked to pick the
perpetrator out of a group? Did the witness ever fail to identify the defendant? Did the
witness ever[] change his or her mind about the identification? How certain was the
witness when he or she made an identification? Are the witness and the defendant of
different races? Was the witness able to identify the defendant in a photographic or
physical lineup? Were there any other circumstances affecting the witness’s ability to


                                                8
instruction at trial. “Failure to object to instructional error forfeits the issue on appeal
unless the error affects defendant’s substantial rights. [Citations.] The question is
whether the error resulted in a miscarriage of justice under People v. Watson (1956) 46
Cal.2d 818, 299 P.2d 243. [Citation.]” (People v. Anderson (2007) 152 Cal.App.4th 919,
927.)
        As mentioned previously, in our original opinion in this matter, we concluded
there was no error, relying on three prior decisions of our Supreme Court: People v.
Wright (1988) 45 Cal.3d 1126, People v. Johnson (1992) 3 Cal.4th 1183, and People v.
Sanchez (2016) 63 Cal.4th 411. As we explained, in Wright, the court “specifically
approved” CALCRIM No. 315’s predecessor, CALJIC No. 2.92, “including its certainty
factor,” and in Johnson, the court “reiterated the propriety of including this factor.”
(Sanchez, at p. 462.) In Sanchez, the court noted certain out-of-state cases have
disapproved instructing on the certainty factor in light of “scientific studies that conclude
there is, at best, a weak correlation between witness certainty and accuracy” (id. at
p. 461), but ultimately declined to reexamine its previous holdings, explaining there were
a number of identifications in the case, some certain and some uncertain, and therefore it
was “not clear that even those [out-of-state] cases would prohibit telling the jury it may
consider this factor” in a case where the defendant “would surely want the jury to
consider how uncertain some of the identifications were.” (Id. at p. 462.) The Sanchez
court further stated: “Any reexamination of our previous holdings in light of
developments in other jurisdictions should await a case involving only certain
identifications.” (Ibid.)



make an accurate identification? [¶] The People have the burden of proving, beyond a
reasonable doubt, that it was the defendant who committed the crime. If the People have
not met this burden, you must find the defendant not guilty.” (Italics added.)


                                               9
       That case was Lemcke, supra, 11 Cal.5th 644, an assault and robbery case in
which the “primary evidence” establishing the defendant’s guilt at trial was the victim’s
testimony identifying the defendant and confirming that she had also previously
identified him during a photographic lineup. (Id. at p. 646.) Our Supreme Court rejected
the defendant’s argument that the certainty portion of CALCRIM No. 315 violated his
federal and state due process rights, but agreed with amici curiae that this portion of the
instruction “tends to reinforce” the “common misconception . . . that an identification is
more likely to be reliable when the witness has expressed certainty.” (Id. at p. 647.) The
court “refer[red] the matter to the Judicial Council of California and its Advisory
Committee on Criminal Jury Instructions to evaluate whether or how the instruction
might be modified to avoid juror confusion regarding the correlation between certainty
and accuracy,” and in the meantime, directed trial courts to “omit the certainty factor
from CALCRIM No. 315 unless the defendant requests otherwise.” (Id. at pp. 647-648.)
       Here, Bledsoe knew defendant and identified him as the shooter both in a
photographic lineup at the hospital and at trial. He did so with certainty. Indeed,
describing the identification at the hospital, the prosecutor stated in her closing argument:
“He was very sure who shot him.” The certainty factor in CALCRIM No. 315 invited the
jury to infer a direct relationship between the certainty of this identification and its
accuracy despite the fact that “[t]here is near unanimity in the empirical research that
‘ “under most circumstances, witness confidence or certainty is not a good indicator of
identification accuracy.” ’ [Citations.]” (Lemcke, supra, 11 Cal.5th at p. 665.) This was
error. However, unlike Lemcke, “where the conviction was based almost entirely on the
testimony of a single witness who expressed certainty in her identification and had no
prior relationship with the defendant” (id. at p. 666), here: Bledsoe knew defendant
before the shooting; Bledsoe’s identification of defendant was corroborated by the cell




                                              10
phone video depicting defendant shooting the same gun Bledsoe described being shot
with; GPS coordinates led police to the field where defendant fired that gun in the video;
and shell casings recovered from that field matched the shell casings left behind at
Bledsoe’s apartment. In light of this strong corroborating evidence, we conclude there is
no reasonable likelihood the result of the proceeding would have been different had the
jury not been instructed to consider Bledsoe’s level of certainty in identifying defendant
as the shooter.
       Finally, we also reject defendant’s assertion that instructing on the certainty factor
violated his federal constitutional right to due process. Indeed, as mentioned, Lemcke
rejected this very argument. As our Supreme Court explained in that case, instructing the
jury to consider the level of certainty with which an identification was made does not
lower the prosecution’s burden of proof or deprive a defendant of the opportunity to
present a complete defense. (Lemcke, supra, 11 Cal.5th at pp. 657-661.)
       In sum, we conclude defendant’s failure to object to the challenged instruction
forfeits this issue on appeal because the error did not affect defendant’s substantial rights.
Instead, the error was harmless under the state law standard for assessing prejudice and
did not amount to a violation of defendant’s federal constitutional rights.
                                             III
                                     Sentencing Errors
       Defendant further asserts several sentencing errors occurred. We address each
assertion in turn and conclude the matter must be remanded for resentencing.
                                             A.
                    Imposition of the $850 Fine on a Stayed Sentence
       Defendant argues we must strike a fine of $850 imposed by the trial court pursuant
to section 672 with respect to count 1 because the trial court stayed the sentence on that




                                             11
conviction. The Attorney General concedes the error. We accept the concession. When
a sentence on a conviction has been stayed, that conviction may not be used for any
punitive purpose, including the imposition of fines. (See, e.g., People v. Sencion (2012)
211 Cal.App.4th 480, 483; People v. Carlson (2011) 200 Cal.App.4th 695, 710.)
Because we are remanding based on High3 error, as we explain later in the opinion, we
shall direct the trial court to refrain from imposing this fine during resentencing.
                                             B.
      Penalty Assessments Added to Laboratory Analysis and Drug Program Fees
       Defendant also argues we must strike penalty assessments the trial court ordered
added to the $50 laboratory analysis fee (Health & Saf. Code, § 11372.5) and $150 drug
program fee (id., § 11372.7) imposed upon defendant’s narcotics conviction, relying on
three intermediate appellate decisions (People v. Watts (2016) 2 Cal.App.5th 223 (Watts);
People v. Moore (2015) 236 Cal.App.4th Supp. 10 (Moore I); People v. Vega (2005) 130
Cal.App.4th 183 (Vega)) in support of the argument that these “fees” do not constitute
“punishment” subject to additional penalty assessments. However, in People v. Moore
(2017) 12 Cal.App.5th 558 (Moore II), we reversed the appellate division’s decision in
Moore I and held these fees are indeed “punishment” subject to additional penalty
assessments.4 (Moore II, at pp. 563-567.) In so holding, we rejected contrary
conclusions reached in Vega and Watts. (Moore II, at pp. 568-571.) We perceive no




3      People v. High (2004) 119 Cal.App.4th 1192 (High).
4      Our Supreme Court ordered further action “deferred pending consideration and
disposition of a related issue in People v. Ruiz, S235556.” The opinion in People v. Ruiz
issued May 17, 2018. (People v. Ruiz (2018) 4 Cal.5th 1100 (Ruiz).) Our decision in
Moore II was vacated July 30, 2018, and another decision issued. (People v. Moore
(Sept. 14, 2018, C079171) [nonpub. opn.].)


                                             12
reason to reconsider this holding and reject defendant’s argument for the reasons
expressed in Moore II.
        Indeed, our conclusion in Moore II is confirmed by our Supreme Court’s decision
in Ruiz, supra, 4 Cal.5th 1100, holding the laboratory analysis and drug program fees
constitute “punishment” within the meaning of section 182. In so holding, the court
“reject[ed] Watts’s anomalous conclusion that the criminal laboratory analysis fee ‘is by
its nature not punishment and therefore not a “fine” or “penalty” except,’ as the second
paragraph of [Health and Safety Code] section 11372.5, subdivision (a), specifies, ‘in the
case of an offense “for which a fine is not authorized by other provisions of law.” ’ ”
(Ruiz, supra, at p. 1113, quoting Watts, supra, 2 Cal.App.5th at p. 235.) The court also
rejected both Vega’s “assertion . . . that ‘the main purpose’ of [Health and Safety Code]
section 11372.5 ‘is not to exact retribution against drug dealers or to deter drug dealing
. . . but rather to offset the administrative cost of [drug] testing,’ ” and the defendant’s
“similar argument regarding [Health and Safety Code] section 11372.7, asserting that the
‘fundamental purpose’ of the drug program fee ‘is to offset’ the cost of certain
government programs.” (Ruiz at p. 1119, quoting Vega, supra, 130 Cal.App.4th at
p. 195.)
        Because the laboratory analysis fee and drug program fee constitute punishment,
the trial court properly imposed additional penalty assessments in connection with those
fees.
        In the alternative, defendant argues the drug program fee must be reduced to $185.
Not so. The sentencing minute order reflects the trial court imposed a total fine of $585
pursuant to Health and Safety Code section 11372.7 “as broken down in the probation
report.” The abstract of judgment provides the breakdown as reflected in the probation
report: “Pay a $150 Drug Program fee per HS §11372.7(a), a $30 Court Surcharge per




                                              13
PC §1465.7, a $75 State Court Facilities Construction Fund fee per GC §70372(a), a
$150 State Penalty Assessment per PC §1464, a $15 DNA Identification Fund fee per GC
§76104.6, a $60 DNA Identification Fund fee per GC §76104.7 and a $105 County
Penalty Assessment per GC §76000 for a total of $585.00.” However, as defendant
accurately notes, the reporter’s transcript reflects that the trial court orally imposed a
“$185 drug program fee, pursuant to Health and Safety Code [section] 11372.7 for Count
IV, that includes penalty assessments.”
       “Entering the judgment in the minutes being a clerical function [citation], a
discrepancy between the judgment as orally pronounced and as entered in the minutes is
presumably the result of clerical error. Nor is the abstract of judgment controlling. ‘The
abstract of judgment is not the judgment of conviction. By its very nature, definition and
terms [citation], it cannot add to or modify the judgment which it purports to digest or
summarize.’ [Citation.]” (People v. Mesa (1975) 14 Cal.3d 466, 471-472, italics added.)
However, “whether one portion of the record should prevail against the contrary
statements in another portion of the record will depend on the circumstances of each
particular case.” (People v. Harrison (2005) 35 Cal.4th 208, 226.) Here, the trial court
either misspoke when it imposed a drug program fee in an unauthorized amount of $185,
or the court reporter erred in transcribing the court’s imposition of the fee plus penalty
assessments. Because we are remanding based on High error (High, supra, 119
Cal.App.4th 1192), as we explain immediately below, we shall also direct the trial court
to impose the drug program fee plus penalty assessments in the correct amount of $585.
                                              C.
                                          High Error
       Defendant further argues we must remand the matter to the trial court with
directions to separately list, with the statutory basis, all fines, fees and penalties imposed




                                              14
on each count. Specifically, in pronouncing judgment, the trial court ordered defendant
to pay “a fine of $850, pursuant to [section] 672 of the Penal Code with penalty
assessment” for counts 1 and 2, and a fine of “$460, pursuant to [section] 672 of the
Penal Code, including penalty assessments” for count 3. The minute order and abstract
of judgment reflect these total amounts without setting forth a breakdown of the statutory
authority for the penalty assessments.
       In High, supra, 119 Cal.App.4th 1192, we stated: “Although we recognize that a
detailed recitation of all the fees, fines and penalties on the record may be tedious,
California law does not authorize shortcuts. All fines and fees must be set forth in the
abstract of judgment. [Citations.] The abstract of judgment form used here, Judicial
Council form CR-290 (rev. Jan. 1, 2003) provides a number of lines for ‘other’ financial
obligations in addition to those delineated with statutory references on the preprinted
form. If the abstract does not specify the amount of each fine, the Department of
Corrections cannot fulfill its statutory duty to collect and forward deductions from
prisoner wages to the appropriate agency. [Citation.] At a minimum, the inclusion of all
fines and fees in the abstract may assist state and local agencies in their collection efforts.
[Citation.]” (Id. at p. 1200.)
       Here, the probation report provided the following breakdown of the section 672
fines. The $850 total fine imposed for counts 1 and 2 was comprised of a $200 fine
pursuant to § 672, plus a $40 Court Surcharge (§ 1465.7), a $100 State Court Facilities
Construction Fund fee (Gov. Code, § 70372, subd. (a)), a $200 State Penalty Assessment
(§ 1464), a $20 DNA Identification Fund fee (Gov. Code, § 76104.6), a $80 DNA
Identification Fund fee (Gov. Code, § 76104.7), a $140 County Penalty Assessment
(Gov. Code, § 76000), a $30 Court Operations Assessment (§ 1465.8), and a $40
Conviction Assessment Fee (Gov. Code, § 70373). The same breakdown was provided




                                              15
for count 3, except the $850 total was crossed out and replaced with $460 without
explanation. As in High, we shall remand the matter to the trial court with directions to
“separately list, with the statutory basis, all fines, fees and penalties on each count.”
(High, supra, 119 Cal.App.4th at p. 1201.) As we have already explained, because the
$850 fine was improperly imposed on count 1, we shall also direct the trial court to
refrain from imposing this fine on remand. And with respect to count 3, because the
breakdown of penalty assessments listed in the probation report does not add up to $460,
the trial court is further directed to provide an accurate breakdown of such penalty
assessments.
                                              IV
                              Retroactivity of Senate Bill 620
       Defendant additionally claims we must remand the matter for a new sentencing
hearing because Senate Bill 620, which became effective January 1, 2018, and amends
sections 12022.5 and 12022.53 to give the trial court discretion to strike firearm
enhancements in the interest of justice, applies retroactively to cases not yet final on
appeal.
       Defendant was sentenced on July 15, 2015. The law at that time did not allow the
trial court to strike his firearm enhancements in the interest of justice, but rather required
their mandatory imposition. (See former §§ 12022.5, subd. (c), 12022.53, subd. (h);
Stats. 2010, ch. 711, § 5.) Senate Bill 620 amended both sections to provide: “The court
may, in the interest of justice pursuant to Section 1385 and at the time of sentencing,
strike or dismiss an enhancement otherwise required to be imposed by this section. The
authority provided by this subdivision applies to any resentencing that may occur
pursuant to any other law.” (Stats. 2017, ch. 682, §§ 1 & 2.)




                                              16
       Relying on In re Estrada (1965) 63 Cal.2d 740 (Estrada), defendant argues the
amendments to these sections apply to him because his judgment is not yet final. In
Estrada, our Supreme Court stated: “When the Legislature amends a statute so as to
lessen the punishment it has obviously expressly determined that its former penalty was
too severe and that a lighter punishment is proper as punishment for the commission of
the prohibited act. It is an inevitable inference that the Legislature must have intended
that the new statute imposing the new lighter penalty now deemed to be sufficient should
apply to every case to which it constitutionally could apply.” (Id. at p. 745.) This
includes “acts committed before its passage provided the judgment convicting the
defendant of the act is not final.” (Ibid.) Thus, under Estrada, absent evidence to the
contrary, we presume the Legislature intended a statutory amendment reducing
punishment to apply retroactively to cases not yet final on appeal. (Id. at pp. 747-748;
People v. Brown (2012) 54 Cal.4th 314, 324.) Our Supreme Court has also applied the
Estrada rule to amendments giving the trial court discretion to impose a lesser penalty.
(People v. Francis (1969) 71 Cal.2d 66, 76.)
       Defendant argues, “although the new provision here does not guarantee a reduced
sentence, the Estrada rule applies nonetheless,” requiring remand to the trial court for
resentencing. The Attorney General concedes the rule of Estrada, supra, 63 Cal.2d 740
requires retroactive application of Senate Bill 620 to defendant’s case, but argues remand
is nevertheless unnecessary, relying on People v. Gutierrez (1996) 48 Cal.App.4th 1894.
We accept the concession, and also find persuasive the Attorney General’s reliance on
Gutierrez to avoid remand for this purpose. There, our colleagues at the Second
Appellate District declined to remand the defendant’s matter for resentencing despite the
fact the trial court erroneously believed it lacked discretion to strike his prior strike
conviction under the three strikes law. As the court explained, “the trial court indicated




                                              17
that it would not, in any event, have exercised its discretion to lessen the sentence” and
therefore “no purpose would be served in remanding for reconsideration.” (Id. at
p. 1896.)
       Here, while the trial court had no discretion to strike the firearm enhancement at
the time it was imposed, it also stated that enhancement term was “appropriate[].” The
trial court then reviewed factors in aggravation, including “the crime involved great
violence disclosing a high degree of cruelty, viciousness, and callousness. The victim
was particularly vulnerable. The manner in which the crime was committed indicates
planning, sophistication, and professionalism. Defendant engaged in conduct that
indicated a serious danger to society. His prior convictions as an adult are numerous or
of increasing seriousness. He was on probation when the crime was committed. His
prior performance on probation was unsatisfactory.” While the trial court recounted
these factors in aggravation in the context of imposing an upper term sentence for
possession of a firearm by a convicted felon, and it is possible to find a preponderance of
aggravating factors for that purpose while also concluding a firearm enhancement should
be stricken in the interest of justice, here, the trial court’s comment that the enhancement
term was “appropriately require[d]” adds weight to a conclusion that term would not have
been stricken had the trial court possessed such discretion at the time of sentencing.
       We therefore need not remand the matter for an exercise of discretion regarding
whether or not to strike defendant’s firearm enhancement in the interest of justice.
                                             V
                        Retroactive Application of Senate Bill 136
       Finally, in a supplemental brief filed following our Supreme Court’s transfer of
the cause back to this court, defendant argues his prior prison term enhancement must be




                                             18
stricken because Senate Bill 136 also applies retroactively to cases not yet final on appeal
and eliminates this enhancement for defendant’s prior crime. We agree.
       Effective January 1, 2020, Senate Bill 136 amended section 667.5, subdivision (b),
to remove the one-year enhancement for prior prison terms, except when the offense
underlying the prior prison term was a sexually violent offense. (See § 667.5, subd. (b).)
Because Senate Bill 136 reduces sentences for a crime it applies retroactively to
convictions not final on appeal absent evidence of a contrary legislative intent. (See
People v. Brown (2012) 54 Cal.4th 314, 323-324; Estrada, supra, 63 Cal.2d at p. 745.)
The enactment therefore applies to this case.
       The offense underlying defendant’s prior prison term was not a sexually violent
offense. Accordingly, the prior prison term enhancement cannot stand.
                                       DISPOSITION
       Defendant’s convictions are affirmed. The prior prison term enhancement is
stricken and the matter is remanded to the trial court with directions to (1) refrain from
imposing any fines on stayed counts, (2) impose the drug program fee plus penalty
assessments in the correct amount of $585, and (3) separately list, with the statutory
basis, all fines, fees and penalties on each count. The trial court is further directed to
prepare a new abstract of judgment and to forward a certified copy of the abstract to the
Department of Corrections and Rehabilitation.




                                              19
                    /s/
                   HOCH, J.



We concur:



 /s/
RAYE, P. J.



 /s/
MURRAY, J.




              20